



Southwestern Energy Company
Nonemployee Director Deferred Compensation Plan


Effective as of June 1, 2019


ARTICLE 1
INTRODUCTION


Southwestern Energy Company, a Delaware corporation (including its successors,
the “Company”), is establishing this Southwestern Energy Company Nonemployee
Director Deferred Compensation Plan (as amended from time to time as provided
below, the “Plan”) to permit directors of the Company who are not employees of
the Company or its affiliates (each an “Eligible Director”) to defer the receipt
of income that would otherwise be payable to them. It is intended that the Plan
will assist in the attraction and retention of highly qualified directors by
offering them an additional opportunity to save for the future.
ARTICLE 2
DEFINITIONS


Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:
2.1    “Account”.means a notional account established for the benefit of a
Participant under Section 6.1, which may include one or more sub-accounts. The
Committee shall establish a separate notional sub-account for each Plan Year,
which sub-account shall reflect Deferrals credited to the Plan for such Plan
Year.
 
2.2    “Additional Restricted Stock Units” means the additional Restricted Stock
Units, if any, credited to the Stock Unit Account of a Participant pursuant to
Section 6.4.


2.3    “Beneficiary”.means the beneficiary or beneficiaries designated by a
Participant to receive an amount, if any, payable from such Participant’s
Account upon the death of the Participant. A Participant may designate a
Beneficiary by notifying the Committee in writing, at any time before
Participant’s death, on a form prescribed by the Committee for that purpose. A
Participant may revoke any Beneficiary designation or designate a new
Beneficiary at any time without the consent of a Beneficiary or any other
person. If no Beneficiary is designated or no Beneficiary survives the
Participant, payment shall be made to the Participant’s surviving spouse, or, if
none, to the Participant’s estate.


2.4    “Board”.means the Board of Directors of the Company.


2.5    “Cash Compensation” means the cash retainer or fees, including any
chairmanship, membership or meeting fees, payable by the Company to an Eligible
Director for services performed as a member of the Board during any Plan Year
that would be includible in the Eligible Director’s gross income for such year,
determined before deductions made with respect to this Plan. Cash Compensation
does not include income from stock option exercises, restricted stock awards,


1

--------------------------------------------------------------------------------





restricted stock units or other equity or equity-based awards granted to the
Eligible Director, whether settled in cash or shares of Company stock, Deferrals
under this Plan, or any other type of incentive award not settled in cash.


2.6    “Cash Compensation Account” means a separate notional sub-account of a
Participant’s Account which reflects Deferrals, if any, of Cash Compensation
earned by the Participant for a Plan Year.


2.7    “Code”.means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder. Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.


2.8    “Committee”.means the Nominating and Governance Committee of the Board or
another committee or subcommittee of the Board which may be comprised of one or
more directors of the Company as appointed by the Board.


2.9    “Common Stock” means the common stock of the Company, par value $0.01 per
share, or any other security into which such common stock shall be changed.


2.10    “Company”.is defined above.


2.11    “Deferral”.means the portion of the Cash Compensation and/or Stock
Awards that a Participant defers under Article 4 with respect to a Plan Year.


2.12    “Deferral Form”.means the document or documents, voice response or
electronic media prescribed by the Committee pursuant to which a Participant may
make elections to defer all or a portion of the Participant’s Cash Compensation
and/or Stock Awards.


2.13    “Disability”.means that a Participant is “disabled” within the meaning
of Treas. Reg. Section 1.409A-3(i)(4). The effective date of a Participant’s
Disability shall be the date on which he or she is determined to be disabled
under the Social Security Act without regard to any retroactive period of
benefit payments awarded under the Social Security Act.


2.14    “Effective Date” means June 1, 2019.


2.15    “Eligible Director”.is defined above.


2.16    “Equity Plan” means the Company’s 2013 Equity Incentive Plan, as it may
be amended or restated from time to time, or, to the extent applicable, any
future or successor equity compensation plan of the Company.


2.17    “Participant”.means a current or former Eligible Director who
participates in the Plan in accordance with Article 3 or maintains an Account
balance hereunder.




2

--------------------------------------------------------------------------------





2.18    “Payment Form”.means the document or documents, voice response or
electronic media prescribed by the Committee pursuant to which a Participant
shall elect the time and form for distribution of his Account, as provided under
Article 8.
2.19    “Plan”.is defined above.


2.20    “Plan Year”.means the period June 1 through December 31, 2019, and any
subsequent calendar year.


2.21    “Restricted Stock” means “Restricted Stock” as defined in the Equity
Plan and granted to an Eligible Director for serving as a member of the Board.


2.22    “Restricted Stock Unit” means “Restricted Stock Unit” as defined in the
Equity Plan and granted to an Eligible Director for serving as a member of the
Board, and includes any dividend equivalent rights associated with the
Restricted Stock Unit.


2.23    “Separation from Service”.means a “separation from service” as a
director of the Company, within the meaning of Code Section 409A.


2.24    “Stock Award” means an award of Restricted Stock or Restricted Stock
Units.


2.25    “Stock Unit Account” means a separate notional sub-account of a
Participant’s Account which reflects Deferrals, if any, of Stock Awards granted
to the Participant for a Plan Year.


ARTICLE 3
ELIGIBILITY AND PARTICIPATION


3.1    Eligibility. Eligibility to participate in the Plan shall be limited to
Eligible Directors.


3.2    Participation. An Eligible Director who properly completes a Deferral
Form in accordance with Article 5 shall become a Participant in the Plan on the
first date as of which a Deferral is credited to his Account. A Participant in
the Plan shall continue to be a Participant so long as any amount remains
credited to his Account.


3.3    Suspension of Participation. If a Participant currently making Deferrals
no longer satisfies the eligibility requirements of Section 3.1 during a Plan
Year, the Participant’s Deferrals prior to that time shall continue in effect in
accordance with the corresponding election for such Plan Year. Such a
Participant will not be allowed to make Deferrals until the Participant again
satisfies such eligibility requirements.


ARTICLE 4
DEFERRALS


With respect to any Plan Year, an Eligible Director may irrevocably elect to
defer, on a pre-tax basis, up to 100% (in whole percentages, shares or units, as
applicable) of his Cash Compensation and/or Stock Awards.


3

--------------------------------------------------------------------------------





ARTICLE 5
DEFERRAL ELECTION TIMING RULES


5.1    Deferrals.


(a)General Rule. An election to defer Cash Compensation shall be made prior to
the Plan Year in which the Cash Compensation is earned. An election to defer
Stock Awards shall be made prior to the Plan Year in which the Stock Awards are
granted. Subject to the preceding sentences, the Committee may establish an
election period and the deadline for making such election.


(b)Newly Eligible Directors. The Committee may, in its sole discretion, permit
an individual who first becomes an Eligible Director during a Plan Year to make
an election to defer Cash Compensation and/or Stock Awards, provided that such
election must be made within 30 days after the Eligible Director first becomes
an Eligible Director. Such an election is effective for Cash Compensation earned
and/or Stock Awards granted, as applicable, with respect to any period starting
on or after the date the Eligible Director makes his or her election.


(c)Initial Plan Year Deferrals. Each Eligible Director who is an Eligible
Director as of the Effective Date may make an election to defer Cash
Compensation and/or Stock Awards with respect to the Plan Year in which the
Effective Date occurs, provided that such election must be made within 30 days
following the Effective Date.  Such an election shall be effective for Cash
Compensation earned and/or Stock Awards granted, as applicable, with respect to
any period starting on or after the date the Eligible Director makes his or her
election.


5.2    Deferral Forms; Irrevocability. All Deferral Forms must be timely filed,
recorded or otherwise made in the manner prescribed by the Committee. An
Eligible Director may change a prior election up to the date established under
this Article 5. However, from and after the last date permitted for making such
elections, all deferral elections pursuant to this Article 5 shall be
irrevocable, except as provided in Section 8.4(a), (b) and (c).


5.3    Rolling Election. Elections shall continue from Plan Year to Plan Year
unless the Participant terminates such election by written request delivered to
the Company prior to the commencement of the Plan Year for which such
termination is first effective. Each such election shall be effective for Cash
Compensation earned, or Stock Awards granted, as applicable, in the following
Plan Year.


ARTICLE 6
ACCOUNTS


6.1    Accounts. The Committee shall establish an Account for each Participant
to reflect Deferrals, if any, made for the Participant’s benefit together with
any adjustments for income, gain or loss and any payments from the Account. The
Accounts are established solely for the purposes


4

--------------------------------------------------------------------------------





of tracking Deferrals and any income adjustments thereto. The Accounts shall not
be used to segregate assets for payment of any amounts deferred or allocated
under the Plan.


6.2    Crediting of Accounts.


(a)Deferrals of Cash Compensation shall be credited to the Participant’s Cash
Compensation Account as of the date on which the Cash Compensation would
otherwise have been paid.


(b)Deferrals of Stock Awards shall be credited to the Participant’s Stock Unit
Account in the form of Restricted Stock Units as of the date on which the Stock
Award would otherwise have been granted.


6.3    Investments for Cash Compensation Accounts.


(a)    Amounts credited to each Participant’s Cash Compensation Accounts shall
be deemed invested, in accordance with the Participant’s directions, in one or
more investment funds that are available under the Plan. If a Participant does
not make investment elections with respect to amounts credited to his Cash
Compensation Accounts, such amounts shall be deemed invested in the investment
fund selected by the Committee from time to time.


(b)    A Participant shall make his investment fund selections in any manner
established by the Committee, including through a website made available for
such purpose. Investments must be made in whole percentages. A Participant may
change his investment elections at any time, or may reallocate amounts invested
among the investment funds available under the Plan.


6.4    Dividend Equivalents for Restricted Stock Units.


(a)    The Company shall credit the Stock Unit Account(s) of each Participant
with a number of Additional Restricted Stock Units equal to the quotient
obtained by dividing (i) any cash dividends (or the fair market value of
dividends paid in property) payable on the number of shares of Common Stock
represented by the number of Restricted Stock Units in such Stock Unit Account
divided by (ii) the Fair Market Value (as defined in the Equity Plan) of a share
of Common Stock on the dividend payment date. The dividend equivalent right
associated with a Restricted Stock Unit shall remain outstanding until, and any
Additional Restricted Stock Unit(s) will be delivered at the same time as, the
delivery to the Participant of the share of Common Stock underlying, or cash
settlement of, the corresponding Restricted Stock Unit. If a Restricted Stock
Unit is forfeited, any corresponding Additional Restricted Stock Unit(s) will
also be forfeited and the applicable Stock Unit Account will be debited for the
Additional Restricted Stock Unit(s) forfeited.


6.5    Adjustment of Stock Unit Account. If the number of outstanding shares of
Common Stock is increased or decreased or the shares of Common Stock are changed
into or exchanged for a different number or kind of stock or other securities of
the Company on account


5

--------------------------------------------------------------------------------





of any recapitalization, reclassification, stock split, reverse split,
combination of stock, exchange of stock, stock dividend, or other distribution
payable in capital stock, or other increase or decrease in such stock effected
without receipt of consideration by the Company occurring after the Effective
Date, the Committee shall make appropriate adjustments to the number of
Restricted Stock Units credited to each Participant’s Stock Unit Account.


6.6    Expenses. Expense charges for transactions performed for each
Participant’s sub-accounts and any deemed investment management fees shall be
debited against each respective sub-account. In addition, the Committee may
designate other Plan charges and administrative expenses that will be debited
against the Participants’ Accounts.


ARTICLE 7
VESTING


7.1Cash Compensation Accounts. A Participant shall at all times have a fully
vested and nonforfeitable right to any Deferrals credited to the Participant’s
Cash Compensation Accounts, adjusted for deemed income, gain and loss
attributable thereto.


7.2Stock Unit Accounts. Any Restricted Stock Units credited to a Participant’s
Stock Unit Account (and any Additional Restricted Stock Units credited to the
Participant’s Stock Unit Account pursuant to Section 6.4 above) shall be subject
to the vesting terms and conditions, if any, specified in the Equity Plan and
the applicable award agreement thereunder (and, for the avoidance of doubt,
shall remain subject to forfeiture until vested in accordance therewith).


ARTICLE 8
DISTRIBUTION OF ACCOUNTS


8.1    Time of Distribution. Except as otherwise provided in Section 8.3 below,
a Participant’s Account shall be distributed in the form provided in Section 8.2
upon the first to occur of:


(a)    The later of the seventh month following the Participant’s Separation
from Service or the January immediately following the calendar year in which the
Participant incurs a Separation from Service;


(b)    The month following the Participant’s death; or


(c)    The month following the Participant’s Disability.


If a Participant has filed a fixed distribution date election with respect to
amounts credited to his Account, as permitted by Section 8.3 below, and one of
the foregoing events occurs prior to such scheduled payment date, the provisions
of this Section 8.1 shall apply to cause a distribution of such Account prior to
the designated fixed distribution date.
8.2    Election as to Form. Prior to each Plan Year, a Participant who elects to
make a Deferral shall elect the distribution form that shall apply to all
amounts credited to the Participant’s


6

--------------------------------------------------------------------------------





Account for that Plan Year. A Participant may elect to receive amounts credited
to an Account for a Plan Year in the form of either a lump sum or annual
installments of up to ten years. Any such election shall be made in accordance
with procedures and rules established by the Committee. If a Participant does
not make an election as to the distribution form for his Account, such
Participant’s Account shall be paid in a single lump sum. Amounts credited to a
Participant’s Cash Compensation Account(s) shall be paid in cash. Restricted
Stock Units credited to a Participant’s Stock Unit Account(s) will be
distributed in the form of shares of Common Stock, unless otherwise provided in
the applicable award agreement evidencing such Restricted Stock Unit. No
fractional shares of Common Stock shall be issued and the Committee shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares of Common Stock or whether such fractional shares of Common
Stock shall be rounded up or down.


8.3    Fixed Date Distributions. A Participant’s deferral election for a Plan
Year may designate that an amount credited to the Participant’s Account for such
Plan Year shall be paid to the Participant on a designated date or as a series
of annual installment payments for a period of up to five calendar years
commencing on a designated date, provided that such election shall not designate
a distribution date which occurs until at least one full year has elapsed
following the end of the Plan Year during which such amounts were credited under
the Plan’s terms. A Participant may modify a fixed date distribution election if
each of the following requirements are satisfied:


(a)    The modification shall not be effective for at least 12 months after the
date on which the written election is filed with the Committee;


(b)    The modification must provide that payment will not commence for at least
five years from the date the payment would otherwise have been made or
commenced;


(c)    The election cannot be submitted to the Committee less than 12 months
prior to the date of the first otherwise scheduled payment date;


(d)The modification may not permit acceleration of the time or schedule of any
payment under the Plan, except as may be permitted pursuant to applicable
Treasury Regulations; and


(e)No more than two postponements may be filed for any fixed date distribution.


8.4    Permitted Acceleration of Payment. Except as provided in this Section
8.4, neither a Participant not the Company may revoke an existing deferral
election, or modify an existing payment election.


(a)    Limited Cash-Outs. In the event that, when a Participant dies, incurs a
Separation from Service or otherwise becomes entitled to payment of his Account
hereunder, the balance of the Account (together with any other accounts under
plans required to be aggregated with the Plan under Treasury Regulation Section
1.409A-1(c)(2)) is less than the applicable dollar amount under Code Section
402(g)(1)(B), the Participant’s Account shall be paid out in a single lump sum
during the calendar quarter beginning immediately after the triggering payment
event regardless of the Participant’s payment election.


7

--------------------------------------------------------------------------------







(b)    Unforeseeable Emergency. In the event of an “unforeseeable emergency” as
defined in Section 8.5, a Participant’s Deferral Elections may be revoked and
his Account may be distributed as provided in Section 8.5, regardless of the
Participant’s deferral or payment elections.


(c)    Offsets for Debts to Company. The Committee may accelerate the payment
time or schedule of a Participant’s Account hereunder as satisfaction of the
Participant’s debt to the Company, provided the debt is incurred in the ordinary
course of the Participant’s service as a nonemployee director of the Company,
the entire amount of the reduction does not exceed $5,000 in any Plan Year and
the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.


(d)    Bona Fide Disputes. The Committee may accelerate the time or schedule of
a Participant’s payment of his Account hereunder, or portion thereof, where the
accelerated payment occurs as part of a settlement between the Participant and
the Company of an arm’s length, bona fide dispute as to the Participant’s right
to the deferred amount. Such accelerated payment must reflect at least a 25%
reduction in the value of the amount that would have been payable had there been
no dispute as to the Participant’s right to the payment.


8.5    Unforeseeable Emergency. If a Participant experiences an unforeseeable
emergency, the Participant may cease his Deferrals and/or receive a distribution
of only that portion, if any, of the Participant’s Account that the Committee
determines is necessary to satisfy such emergency, including any amounts
necessary to pay any income taxes reasonably anticipated to result from the
distribution. A Participant requesting to cease Deferrals and/or take a
distribution due to an unforeseeable emergency shall apply for the distribution
in writing using a form prescribed by the Committee for that purpose and shall
provide such additional information as the Committee may require. For purposes
of the Plan, an “unforeseeable emergency” means a severe financial hardship
resulting from:


(a)    Illness or accident of the Participant or the spouse, a Beneficiary or a
dependent of the Participant;


(b)    Loss of the Participant’s property due to casualty; or


(c)    Any other similar extraordinary and unforeseeable circumstance arising
from events beyond the Participant’s control that constitutes an unforeseeable
emergency within the meaning assigned that term by Code Section 409A.


8.6    Taxes. Income taxes and other taxes payable with respect to an Account
shall be deducted from such Account. All taxes that the Committee determines are
required to be withheld from any payments made pursuant to this Article 8 shall
be withheld.




8

--------------------------------------------------------------------------------





ARTICLE 9
PLAN ADMINISTRATION
9.1    Plan Administration and Interpretation. The Committee shall oversee the
administration of the Plan. The Committee shall have complete control and
authority to determine the rights and benefits and all claims, demands and
actions arising out of the provisions of the Plan of any Eligible Director,
Participant, Beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan. Benefits under the Plan shall be
paid only if the Committee decides in its discretion that the Eligible Director,
Participant or Beneficiary is entitled to them. Notwithstanding any other
provision of the Plan to the contrary, the Committee shall have complete
discretion to interpret the Plan and to decide all matters under the Plan. Such
interpretation and decision shall be final, conclusive and binding on all
Eligible Directors, Participants and any person claiming under or through any
Eligible Director or Participant, in the absence of clear and convincing
evidence that the Committee acted arbitrarily and capriciously. Any individual
serving on the Committee who is a Participant shall not vote or act on any
matter relating solely to himself. When making a determination or calculation,
the Committee shall be entitled to rely on information furnished by a
Participant, a Beneficiary, the Company or a trustee (if any).


9.2    Powers, Duties, Procedures. The Committee shall have such powers and
duties, may adopt such rules and tables, may act in accordance with such
procedures, may appoint such officers or agents, may delegate such powers and
duties, may receive such reimbursements and compensation, and shall follow such
claims and appeal procedures with respect to the Plan as the Committee may
establish.


9.3    Claims Procedure.


(a)    Initial Claim Determination. Claims by a Participant or Beneficiary shall
be presented in writing to the Committee. The Committee shall review the claim
and determine whether the claim should be approved or denied. In the event the
claim is denied (in whole or in part), the Committee shall notify the
Participant or Beneficiary in writing of such denial within 90 days after
receipt of the claim. The letter of denial shall set forth the following
information:


(i)the specific reason or reasons for the denial;


(ii)specific reference to pertinent Plan provisions on which the denial is
based;


(iii)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;


(iv)an explanation that a full and fair review by the Committee of the decision
denying the claim may be requested by the claimant or his authorized
representative by filing with the Committee, within 60 days after such notice
has been received, a written request for such review; and




9

--------------------------------------------------------------------------------





(v)an explanation that if such request is so filed, the claimant or his
authorized representative may review relevant documents and submit issues and
comments in writing within the same 60 day period specified in paragraph (a)(iv)
above.


(b)    Extension of Time for Notice of Denial. If special circumstances require
an extension of time beyond the 90-day period described in paragraph (a) above,
the claimant shall be so advised in writing within the initial 90-day period. In
no event shall such extension exceed an additional 90 days. If the Committee
does not respond within 90 or 180 days, as applicable, the claimant may consider
the appeal denied.


(c)    Appeal of the Committee’s Determination. Any claimant may submit a
written request for review of the decision denying the claim if:


(i)    The claim is denied by the Committee;


(ii)    No reply at all is received after 90 days; or


(iii)    The Committee has extended the time by an additional 90 days and no
reply is received.


(d)    Time of Committee Decision. The decision of the Committee shall be made
promptly, and not later than 60 days after the Committee receives the request
for review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receiving the request for review. The claimant
shall be given a copy of the decision promptly. The decision shall be in writing
and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, and specific references to the
pertinent Plan provisions on which the decision is based. If the Committee does
not respond within 60 or 120 days, as applicable, the claimant may consider the
appeal denied.


(e)    Exhaustion of Remedy. No claimant shall institute any action or
proceeding in any state or federal court of law or equity, or before any
administrative tribunal or arbitrator, for a claim for benefits under the Plan,
until he has first exhausted the procedures set forth in this Section.


9.4    Information. To enable the Committee to perform its functions, the
Company shall supply full and timely information to the Committee on all matters
relating to the compensation of Participants, their service, retirement, death,
termination of service, and such other pertinent facts as the Committee may
require.


9.5    Indemnification of Committee. The Company agrees to indemnify and to
defend to the fullest extent permitted by law any director who serves on the
Committee (including any such individual who formerly served on the Committee)
against all liabilities, damages, costs and expenses (including reasonable
attorneys’ fees and amounts paid in settlement of any claims


10

--------------------------------------------------------------------------------





approved by the Company in writing in advance) occasioned by any act or omission
to act in connection with the Plan, if such act or omission is in good faith.


ARTICLE 10
AMENDMENT AND TERMINATION


10.1    Authority to Amend and Terminate. Subject to Section 10.2, the Board
shall have the right to amend, terminate and/or liquidate the Plan at any time.
The Board reserves the right to amend or modify the Plan in order to comply with
Code Section 409A. If this Plan is to be terminated and liquidated, all deferred
compensation plans of the same type and which are aggregated with the Plan under
Treasury Regulation Section 1.409A-1(c)(2) must also be terminated and
liquidated, and no deferred compensation plan of that same type that would be
aggregated with the Plan may be established by the Company for three years
following the termination. If the Plan is terminated and an irrevocable trust
has been established (as described in Section 11.2), the trust will pay benefits
as provided under the amended or terminated Plan.


10.2    Existing Rights. Except for an amendment to comply with Code Section
409A, no amendment or termination of the Plan shall adversely affect the rights
of any Participant with respect to amounts that have been credited to his
Account prior to the later of the date such amendment or termination is adopted
or effective.


ARTICLE 11
MISCELLANEOUS
11.1    Equity Plan. Restricted Stock Units awarded to, and shares of Common
Stock issued to, Participants under the Plan shall be awarded and issued under
and pursuant to the Equity Plan and shall be subject to the terms and conditions
thereof.


11.2    No Funding. The Company intends that the Plan constitute an “unfunded”
plan for tax purposes; provided that the Committee may authorize the creation of
trusts and deposit therein cash or other property, or make other arrangements to
meet the Company’s obligations under the Plan. Any such trust or other
arrangements shall be consistent with the unfunded status of the Plan, unless
the Committee otherwise determines with the consent of each Participant.


11.3    General Creditor Status. The Plan constitutes a mere promise by the
Company to make payments in accordance with the terms of the Plan and
Participants and Beneficiaries shall have the status of general unsecured
creditors of the Company. Nothing in the Plan will be construed to give any
director or any other person rights to any specific assets of the Company or of
any other person.


11.4    Non-assignability. None of the benefits, payments, proceeds or claims of
any Participant or Beneficiary shall be subject to any claim of any creditor of
any Participant or Beneficiary and, in particular, the same shall not be subject
to attachment or garnishment or other legal process by any creditor of such
Participant or Beneficiary, nor shall any Participant or Beneficiary have any
right to alienate, anticipate, commute, pledge, encumber or assign any of the
benefits or payments or proceeds that he or she may expect to receive,
contingently or otherwise under the Plan.


11

--------------------------------------------------------------------------------







11.5    Participants Bound. Any action with respect to the Plan taken by the
Committee or a trustee (if any), or any action authorized by or taken at the
direction of the Committee or a trustee (if any), shall be conclusive upon all
Participants and Beneficiaries entitled to benefits under the Plan.


11.6    Satisfaction of Claims; Unclaimed Benefits. Any payment to any
Participant or Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims under the Plan
against the Company, the Committee and a trustee (if any) under the Plan, and
the Committee may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect. If
any Participant or Beneficiary is determined by the Committee to be incompetent
by reason of physical or mental disability (including minority) to give a valid
receipt and release, the Committee may cause the payment or payments becoming
due to such person to be made to another person for his benefit without
responsibility on the part of the Committee, the Company or a trustee (if any)
to follow the application of such funds. In the case of a benefit payable on
behalf of a Participant, if the Committee is unable to locate the Participant or
beneficiary to whom such benefit is payable, upon the Committee’s determination
thereof, such benefit shall be forfeited to the Company. Notwithstanding the
foregoing, if subsequent to any such forfeiture the Participant or beneficiary
to whom such benefit is payable makes a valid claim for such benefit, such
forfeited benefit shall be restored to the Plan by the Company.


11.7    Governing Law and Severability. To the extent not preempted by federal
law, the Plan shall be construed, administered, and governed in all respects
under and by the laws of the State of Texas. The Plan is intended to be
construed so that participation in the Plan will be exempt from Section 16(b) of
the Securities Exchange Act of 1934, as amended, pursuant to regulations and
interpretations issued from time to time by the Securities and Exchange
Commission. If any provision is held by a court of competent jurisdiction to be
invalid or unenforceable for any reason, said illegality or invalidity shall not
affect the remaining provisions hereof; instead, each provision shall be fully
severable and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.


11.8    Section 409A Compliance. It is intended that this Plan shall be limited,
construed and interpreted in accordance with Code Section 409A. It is also
intended that to the extent that any payment or benefit described hereunder is
subject to Code Section 409A, it shall be paid in a manner that will comply with
Code Section 409A, including guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
contained herein, neither the Company, its affiliates, the Board, nor the
Committee (a) makes any representation or warranty with respect to the tax
treatment of the Plan or benefits provided under the Plan, (b) will have any
obligation to take any action to prevent the assessment of any excise tax or
penalty on any participant under the Code, or (c) will have any liability to any
Participant or other person or entity for such tax or penalty or for any early,
retroactive or additional tax or penalty under any provision of the Code.


11.9    No Contract. The adoption and maintenance of this Plan shall not be
deemed to be a contract between the Company and any person or to be
consideration for the employment of or


12

--------------------------------------------------------------------------------





service as a director by any person. Nothing herein contained shall be deemed to
give any person the right to be a director of the Company or to restrict the
right of the Company not to renominate or to remove any director at any time,
with or without cause, nor shall this Plan be deemed to give the Company the
right to require any person to remain as a director of the Company or to
restrict any person’s right to resign as a director at any time.


11.10    Headings. Headings and subheading in this Plan are inserted for
convenience only and are not to be considered in the construction of the
provisions hereof.


11.11    Number and Gender. Any reference in this Plan to the singular includes
the plural where appropriate, and any reference in this Plan to the masculine
gender includes the feminine and neuter genders where appropriate.


[Signature Page Attached]








13

--------------------------------------------------------------------------------





The Company has caused this Plan document to be executed by a duly authorized
officer on this 21st day of May, 2019, to be effective as of June 1, 2019.
SOUTHWESTERN ENERGY COMPANY


By: /s/JOHN C. ALE


Title: Senior Vice President, General Counsel and Secretary




14